 Case 2:19-cv-00429-SVW-MRW Document 74 Filed 07/03/19 Page 1 of 2 Page ID #:776



1

2

3

4

5

6                                                                 JS-6
7

8

9

10

11

12

13                             UNITED STATES DISTRICT COURT
                              CENTRAL DIVISION OF CALIFORNIA
14
     NOAH BANK and EDWARD SHIN, a/k/a        Case No.: 2:19-cv-00429-SVW-MRW
15
     EUNGSOO SHIN,
16                                           Assigned to: Hon. Stephen V. Wilson
17              Plaintiffs,                  United States District Judge

18   vs.
                                             ORDER ON STIPULATION OF
19   SUNDAY JOURNAL USA CORPORATION,         VOLUNTARY DISMISSAL WITH
     AND Y&L MEDIA, INC.                     PREJUDICE (FRCP 41(a)(1)(A)(ii)
20

21                                           Courtroom 10A
                Defendants.
22

23

24

25

26

27

28
 Case 2:19-cv-00429-SVW-MRW Document 74 Filed 07/03/19 Page 2 of 2 Page ID #:777



1
            On May 20, 2019, plaintiffs Noah Bank and Edward Shin, a/k/a Eungsoo Shin, along
2
     with defendants Sunday Journal USA Corporation and Y&L Media, Inc. entered into a
3
     stipulation pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
4
            By the stipulation, the Parties agreed that the above-captioned case is voluntarily
5
     dismissed with prejudice in its entirety.
6
            Therefore, good cause having been shown and the parties having stipulated to same, the
7
     Court hereby makes the following order:
8
     IT IS ORDERED THAT:
9

10
            1. This entire action is dismissed with prejudice, and each party shall bear their own

11              costs and attorneys’ fees.

12

13   Dated: July 3, 2019

14                                           STEPHEN V. WILSON
15                                           United States District Judge
                                             Central District of California
16

17

18

19

20

21

22

23

24

25

26

27

28
